UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 18-0098-2 (PLF)
                                    )
TIERA HIGHT,                        )
                                    )
            Defendant.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On October 10, 2018, the defendant, Tiera Hight, pled guilty to two counts of

assault, in violation of 18 U.S.C. § 111(a) and 22 D.C. Code § 404, both misdemeanors. On

April 1, 2019, the Court sentenced Ms. Hight to time served (approximately fifty days in jail,

followed by 21 days of home confinement release in the high intensity supervision program), and

imposed a 12-month period of supervised release and a $75 assessment – $25 payable to the

Clerk of the U.S. District Court and $50 to the D.C. Superior Court. See Presentence

Investigation Report [Dkt. No. 70] at 5; Judgment [Dkt. No. 80] at 7. In addition to the standard

conditions of supervision, the Court imposed special conditions that included requiring Ms.

Hight to participate in an anger management program and cognitive behavioral treatment. See

Judgment [Dkt. No. 80] at 5. Her period of supervised release is scheduled to end on March 31,

2020.

               On December 2, 2019, U.S. Probation Officer Lisa Davis submitted a petition

alleging that Ms. Hight had violated conditions of her supervised release. See Probation Petition

[Dkt. No. 85]. The petition alleges that Ms. Hight failed to report to the Probation Office on
three separate occasions. Id. at 3. The petition also alleges that Ms. Hight was disruptive during

the cognitive behavioral therapy sessions that the Court ordered her to attend as part of her

supervised release. Id. The petition further alleges that Ms. Hight was disruptive and insisted

that she did not need a mental health assessment during her initial meeting with a counselor for

the anger management program in which the Court ordered her to participate as part of her

supervised release. Id. Finally, the petition alleges that Ms. Hight has not paid the special

assessment imposed in full. Id.

               The Court held a hearing on the supervised release violation on January 9, 2020.

The Probation Office, the government, and defense counsel agree that imprisonment would not

assist Ms. Hight at this time and do not recommend it. The government represented, however,

that it will seek imprisonment if Ms. Hight continues to refuse to comply with the conditions of

her supervised release. Having considered the representations by the Probation Officer, the

government, defense counsel, and Ms. Hight herself at the January 9 hearing, the Court agrees

that Ms. Hight’s supervised release should continue but only on the condition that she comply

with this order. The Court hopes that Ms. Hight may ultimately find some of these conditions of

supervision helpful, but even if she does not, she is required to participate.

               Accordingly, it is hereby

               ORDERED that Ms. Hight must report to the DC Department of Behavioral

Health for a psychological assessment and provide the Probation Office with a copy of its report

and recommendation; it is

               FURTHER ORDERED that Ms. Hight must participate in an anger management

program, as specified in the special conditions of supervision; it is




                                                  2
               FURTHER ORDERED that Ms. Hight must pay $50, the balance of her special

assessment, to DC Courts Banking and Finance Division, Attn: Reporting and Controls Branch,

616 H Street, NW, 6th Floor, Rm. 6054, Washington, D.C. 20001; 1 it is

               FURTHER ORDERED that Ms. Hight must provide the Probation Office with

proof of her full time employment, as required by the standard conditions of supervision, No. 7;

and it is

               FURTHER ORDERED that a status conference is scheduled for February 25,

2020 at 9:00 a.m. to confirm whether Ms. Hight has complied with this order and with all of the

other conditions of her supervised release.

               SO ORDERED.


                                                            ___________________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: January 13, 2020




        1
               The special assessment should be paid to:

                      D.C. Courts
                      Banking and Finance Division
                      Attn: Reporting & Controls Branch
                      616 H Street, NW
                      6th Floor, Rm: 6054
                      Washington, D.C. 20001

                Ms. Hight is advised that she may either mail payment or bring it directly in
person to that address. Payment can be made by money order or cashier’s check. Ms. Hight
should include the pertinent information with her payment, whether in person or via mail, such
as her case number and the amount owed. If Ms. Hight delivers payment in person, she will
receive a receipt the same day. If she chooses to mail her payment, a receipt will be mailed back
to her.
                                                3